Attorney Grievance Commission of Maryland v. Eugene Alan Shapiro, No. 83,
September Term, 2013


ATTORNEY MISCONDUCT—DISCIPLINE—INDEFINITE SUSPENSION
Court of Appeals suspended indefinitely attorney who did not protect adequately a
client’s claim from expiration as the result of the running of the statute of limitations,
failed to keep a client informed as to the status of her case, misrepresented the true status
of the claim to the client for five years, entered into a business transaction with a client
without advising the client in writing of the desirability of seeking independent counsel
first, and failed to withdraw immediately after learning of the potential cause of action
that his client may have had against him. Such conduct violated Maryland Lawyers’
Rules of Professional Conduct 1.2, 1.3, 1.4, 1.8, 1.16, and 8.4(a), (c) and (d).
Circuit Court for Baltimore County
Case No. 03-C-13-13179
Argued: 5 December 2014
                                      IN THE COURT OF APPEALS OF
                                              MARYLAND

                                           Misc. Docket AG No. 83

                                            September Term, 2013


                                         ATTORNEY GRIEVANCE
                                       COMMISSION OF MARYLAND

                                                        v.

                                          EUGENE ALAN SHAPIRO



                                           Barbera, C.J.,
                                           Harrell,
                                           Battaglia,
                                           Greene,
                                           Adkins,
                                           McDonald,
                                           Watts,

                                                  JJ.


                                             Opinion by Harrell, J.
                                        Battaglia and Watts, JJ., dissent.



                                     Filed: January 30, 2015
                    I. STATEMENT OF THE CASE & PROCEDURAL HISTORY

         In this attorney disciplinary action, the Attorney Grievance Commission of

Maryland (“Petitioner” or “the Commission”), acting through Bar Counsel, filed a

Petition for Disciplinary or Remedial Action (“PDRA”) against Eugene Alan Shapiro,

Esquire (“Respondent” or “Shapiro”), charging him with violations of the Maryland

Lawyers’ Rules of Professional Conduct (“MLRPC”) arising from his representation of

Diana Wisniewski (“Wisniewski”). Respondent was charged with violating MLRPC

1.2(a) (Scope of Representation and Allocation of Authority Between Client and

Lawyer),1 1.3 (Diligence),2 1.4 (Communication),3 1.8 (Conflict of Interest: Current


1
    Rule 1.2(a) provides:

                (a)    Subject to paragraphs (c) and (d), a lawyer shall abide
                by a client’s decisions concerning the objectives of the
                representation and, when appropriate, shall consult with the
                client as to the means by which they are to be pursued. A
                lawyer may take such action on behalf of the client as is
                impliedly authorized to carry out the representation. A
                lawyer shall abide by a client’s decision whether to settle a
                matter. . . .

     Unless otherwise indicated, all Rule references in this opinion are to the Maryland
Lawyer’s Rules of Professional Conduct (“MLRPC”).
2
    Rule 1.3 provides:

                A lawyer shall act with reasonable diligence and promptness
                in representing a client.
3
    Rule 1.4 provides:

                (a) A lawyer shall:

                                                                       (Continued. . .)
Clients),4 1.16 (Declining or Terminating Representation),5 8.4(a), (c), and (d)

(Misconduct).6 The Commission served Respondent on 24 January 2014 with a copy of




(. . . continued)
                       (1) promptly inform the client of any decision or
                           circumstance with respect to which the client’s
                           informed consent, as defined in Rule 1.0(f), is
                           required by these Rules;
                       (2) keep the client reasonably informed about the
                           status of the matter;
                       (3) promptly comply with reasonable requests for
                           information; and
                       (4) consult with the client about any relevant limitation
                           on the lawyer’s conduct when the lawyer knows
                           that the client expects assistance not permitted by
                           the Maryland Lawyers’ Rules of Professional
                           Conduct or other law.

                (b) A lawyer shall explain a matter to the extent reasonably
                necessary to permit the client to make informed decisions
                regarding the representation.
4
    Rule 1.8(a)–(b) provides:

                (a) A lawyer shall not enter into a business transaction with a
                client unless:

                       (1) the transaction and terms on which the lawyer
                           acquires the interest are fair and reasonable to the
                           client and are fully disclosed and transmitted in
                           writing in a manner that can be reasonably
                           understood by the client;
                       (2) the client is advised in writing of the desirability of
                           seeking and is given a reasonable opportunity to
                           seek the advice of independent legal counsel on the
                           transaction; and
                       (3) the client gives informed consent, in a writing
                           signed by the client, to the essential terms of the
                           transaction and the lawyer’s role in the transaction,
                                                                          (Continued. . .)
                                               2
(. . . continued)
                           including whether the lawyer is representing the
                           client in the transaction.

                (b) A lawyer shall not use information relating to the
                representation of a client to the disadvantage of the client
                unless the client gives informed consent, except as permitted
                or required by these Rules.

       MLRPC 1.8(b), although charged in the Petition for Disciplinary or Remedial
Action, was abandoned apparently by the Petitioner and not considered by the hearing
judge. Although Petitioner did not withdraw formally this charged violation, no
exceptions were filed with regard to the hearing judge’s failure to reach a conclusion as
to MLRPC 1.8(b). Accordingly, we will not consider MLRPC 1.8(b) further in this
opinion. See Attorney Grievance Commission v. McLaughlin, 372 Md. 467, 474 n.8, 813
A.2d 1145, 1149 n.8 (2002).
5
    Rule 1.16(a) and (d) provide:

                (a) Except as stated in paragraph (c), a lawyer shall not
                represent a client or, where representation has commenced,
                shall withdraw from the representation of a client if:

                       (1) the representation will result in violation of the
                           Maryland Lawyers’ Rules of Professional Conduct
                           or other law;
                       (2) the lawyer’s physical or mental condition
                           materially impairs the lawyer’s ability to represent
                           the client; or
                       (3) the lawyer is discharged.

                       *                        *                       *

                (d) Upon termination of representation, a lawyer shall take
                steps to the extent reasonably practicable to protect a client’s
                interests, such as giving reasonable notice to the client,
                allowing time for employment of other counsel, surrendering
                papers and property to which the client is entitled and
                refunding any advance payment of fee or expense that has not
                been earned or incurred. The lawyer may retain papers
                relating to the client to the extent permitted by other law.
                                                                          (Continued. . .)
                                                3
the PDRA, Writ of Summons, and Order for Hearing under Maryland Rule 16-752(a).

Respondent filed timely an Answer.

          The case was assigned to a hearing judge of the Circuit Court for Baltimore City

to conduct an evidentiary hearing and render findings of fact and recommended

conclusions of law with regard to the charges. The hearing was conducted on 16 May

2014. Respondent was the sole witness called by Petitioner, and testified on his own

behalf as well. At the conclusion of the hearing, the parties submitted proposed written

findings of fact and conclusions of law.             In addition, Petitioner responded to

Respondent’s proposed findings of fact and conclusions of law. In the hearing judge’s

opinion, the following factual findings were made:

                       The Respondent was admitted to the Maryland Bar
                on 14 December 1973. He currently maintains a personal
                injury practice in Baltimore, Maryland, which consists of

(. . . continued)

          MLRPC 1.16(d) was abandoned apparently by the Petitioner as well. See supra
note 4.
6
    Rules 8.4(a), (c), and (d) provide:

                It is professional misconduct for a lawyer to:

                        (a) violate or attempt to violate the Maryland Lawyers’
                        Rules of Professional Conduct, knowingly assist or
                        induce another to do so, or do so through the acts of
                        another;
                               *                     *                   *
                        (c) engage in conduct involving dishonesty, fraud,
                        deceit or misrepresentation; [or]
                        (d) engage in conduct that is prejudicial to the
                        administration of justice[.]

                                               4
one other practicing attorney and an administrative
assistant.
       In the summer of 2004, the complainant, Diane
Wisniewski, underwent knee surgery at St. Agnes
Hospital, which allegedly resulted in an infection. On 16
September 2005, Wisniewski retained the Respondent as
counsel in order to pursue a medical malpractice suit
against the hospital. The Respondent agreed to represent
Wisniewski in accordance with the following fee
arrangement: the Respondent would receive 33.333% of
any recovery by settlement without litigation and 40% of
any recovery awarded following litigation.
       Respondent acquired Wisniewski’s medical records
and sought an expert for the purpose of filing a Certificate
of Merit.       Respondent testified that he forwarded
Wisniewski’s medical records to several doctors; however,
none “seemed to be interested in getting involved.”
Respondent admits that he did not inform Wisniewski of
the difficulty he encountered in obtaining an expert to file
the Certificate of Merit.
       On 13 July 2007, Respondent filed a Statement of
Claim with the Health Claims Arbitration Office on behalf
of Wisniewski in an effort to protect her claim from being
barred by the applicable statute of limitations date. At this
time, the Respondent still had not secured an expert to file
the Certificate of Merit.        Wisniewski’s claim was
subsequently dismissed by the Health Claims Arbitration
Office, as no Certificate of Merit was ever submitted in
support of the claim. By the time the Statement of Claim
was dismissed, the statute of limitations concerning
Wisniewski’s claim had expired.
       Respondent admits that he failed to inform
Wisniewski that the Health Claims Arbitration Office had
dismissed her claim and that the statute of limitations on
the claim had expired.         Respondent concealed this
information for a period of five years following the
dismissal of the claim and expiration of the statute of
limitations, leading Wisniewski to believe that her claim
was still active. Respondent admits that he continued his
representation of Wisniewski during this time, failing to
inform her of the conflict of interest that existed and her
right to seek independent counsel.


                             5
        By the fall of 2012, Respondent had still failed to
inform Wisniewski of the actual status of her case and
instead told her that a settlement had been reached.
Respondent could not recall the amount of money for
which he reported the case had settled. Respondent then
met with Wisniewski regarding the fictional settlement, at
which time he informed her that he did not have the money
she was to receive from the settlement. As a result,
Wisniewski filed a complaint with the Petitioner in late
October 2012.
        Respondent revealed the true status of the medical
malpractice claim to Wisniewski at some point after
Wisniewski filed her complaint with the Petitioner.
Respondent then entered into a “settlement agreement”
with Wisniewski in December of 2012. In a handwritten
note, signed by the Respondent and witnessed by the
Respondent’s business partner and wife, Ruth M. Schaub,
the Respondent agreed to pay Wisniewski a lump sum of
$12,500.00, to be followed by monthly payments of
$2,000. The monthly payments were set to begin on
10 January 2013 and to continue until the total of
$66,000.00 was paid as “full and final settlement.”
        Respondent testified that, at the time of the
settlement agreement, he orally informed Wisniewski of
her right to seek independent counsel and offered to
provide information regarding his malpractice insurance.
The written agreement, however, lacks any indicia that
Wisniewski gave her informed consent concerning the
essential terms of the settlement agreement, Respondent’s
role in the agreement, or the desirability of retaining
independent counsel prior to the execution of the
agreement. To the extent that any informed consent may
have been obtained in this regard, it was not confirmed by
Wisniewski in writing anywhere in this written agreement
or in the record.
        Respondent testified that the $66,000.00 settlement
amount is what Wisniewski would have netted had the
case against St. Agnes settled for $100,000.00 (accounting
for the Respondent’s 1/3 attorney’s fee). According to the
Respondent, $66,000.00 represents what Wisniewski
would have accepted as a settlement had she been
successful in litigating her claim.


                            6
                     Respondent testified that all payments to
              Wisniewski have been made timely and in accordance with
              the agreement.

(minor alterations added) (citations omitted). Based on his analysis, the hearing judge

concluded that the Commission proved, by clear and convincing evidence, that Shapiro

violated MLRPC 1.2(a), 1.3, 1.4(a) and (b), 1.8(a)(2), 1.16, and 8.4(a), (c), and (d). The

hearing judge’s conclusions of law with respect to each of the claimed violations will be

discussed in turn below.

       Petitioner filed with us a single written exception to the hearing judge’s Findings

of Fact and Conclusions of Law. In its exception, Petitioner argued that the hearing

judge should have concluded that Petitioner proved by clear and convincing evidence that

the terms of the settlement agreement were unfair or unreasonable, leading to a violation

of MLRPC 1.8(a)(1). Respondent filed no exceptions, timely or otherwise.

                                 II. STANDARD OF REVIEW

       The Court of Appeals has original jurisdiction over attorney discipline matters.

Attorney Grievance Commission v. Kremer, 432 Md. 325, 334, 68 A.3d 862, 867 (2013).

Accordingly, we “conduct an independent review of the record.” Attorney Grievance

Commission v. Garfield, 369 Md. 85, 97, 797 A.2d 757, 763 (2002). “We determine,

ultimately, whether an attorney has committed the misconduct charged by the Attorney

Grievance Commission.” Attorney Grievance Commission v. Maignan, 390 Md. 287,

292, 888 A.2d 344, 347 (2005). In accordance with Maryland Rule 16-752, we refer

petitions for disciplinary action to a circuit court judge to act as our hearing officer, for

that judge to receive evidence and thereafter present to the Court findings of fact and

                                             7
recommended conclusions of law. See Maignan, 390 Md. at 292–93, 888 A.2d at 347.

Exceptions may be taken by the parties to the findings of fact, proposed conclusions of

law, or both. If no exceptions are filed with respect to the hearing judge’s findings of

fact, we may “treat the findings of fact as established for the purpose of determining

appropriate sanctions, if any.” Md. Rule 16-759(b)(2)(A). If exceptions are filed, we

must determine whether the findings of fact are clearly erroneous.         Md. Rule 16-

759(b)(2)(B); see Attorney Grievance Commission v. Stolarz, 379 Md. 387, 397, 842
A.2d 42, 47 (2004) (“We . . . accept[] the hearing judge’s findings of fact unless clearly

erroneous.”).

      When assessing the hearing judge’s findings of fact, we “give due regard to the

opportunity of the hearing judge to assess the credibility of witnesses.” Md. Rule 16-

759(b)(2)(B).   We review the judge’s recommended conclusions of law without

deference, a standard referred to sometimes as de novo. Md. Rule 16-759(b)(1); see

Attorney Grievance Commission v. Greenleaf, 438 Md. 151, 156, 91 A.3d 1066, 1069

(2014) (“In an attorney discipline proceeding, this Court reviews for clear error the

hearing judge’s findings of fact, and reviews without deference the hearing judge’s

conclusions of law.”); Attorney Grievance Commission v. Moeller, 427 Md. 66, 73, 46
A.3d 407, 411 (2012) (“With respect to a hearing judge’s conclusions of law, no

deference applies and we review those conclusions de novo.”); Attorney Grievance

Commission v. Patterson, 421 Md. 708, 724, 28 A.3d 1196, 1205 (2011).




                                            8
       Inasmuch as no party filed exceptions to the factual findings of the hearing judge,

we accept them as established. We turn then to consideration of the recommended

conclusions of law and sanction, if necessary.

                                      III. DISCUSSION

           A. MLRPC 1.2 (Scope of Representation and Allocation of Authority
                            Between Client and Lawyer)

       MLRPC 1.2(a) provides:

              (a)    Subject to paragraphs (c) and (d), a lawyer shall abide
              by a client’s decisions concerning the objectives of the
              representation and, when appropriate, shall consult with the
              client as to the means by which they are to be pursued. A
              lawyer may take such action on behalf of the client as is
              impliedly authorized to carry out the representation. A
              lawyer shall abide by a client’s decision whether to settle a
              matter. . . .

       The hearing judge concluded, by clear and convincing evidence, that Respondent

violated Rule 1.2 “because Respondent’s failure to inform [Wisniewski] that her claim

before the Health Claims Arbitration Office had been dismissed and that the statute of

limitations had expired deprived [Wisniewski] of her ability to make an informed

decision as to the objectives of the representation.”

       In order for a lawyer to abide by a client’s decisions concerning the objectives of

the representation, the client must be able to make informed decisions as to the objectives

of the representation. In order for a client to make informed decisions as to the objectives

of the representation, an attorney must give the client honest updates regarding the status

of his or her case. In Attorney Grievance Commission v. Sperling, an attorney violated

MLRPC 1.2 when he failed to inform (for several years) a client that her case had been

                                              9
dismissed. 432 Md. 471, 493, 69 A.3d 478, 491 (2013). In that matter, an associate

attorney in a law firm was assigned responsibility for a client’s case and tasked with

attending pre-trial conferences, drafting discovery, and engaging and interacting with a

process server. Sperling, 432 Md. at 475, 69 A.3d at 480. The defendant in the matter

was never served with the initial complaint, resulting in dismissal of the suit. Id. Two

years later, Sperling’s father, a partner in the law firm, filed a Motion for Reconsideration

of Dismissal, which was granted. Id. The defendant, yet to be served, failed to appear at

three pre-trial conferences. Id. The case was dismissed again. Sperling, 432 Md. at

475–76, 69 A.3d at 480. The attorney did not inform his client of either dismissal. Id.

Eight years after the second dismissal—and almost ten years after the firm took the case

originally—the client emailed Sperling to inquire about the status of her case. Sperling,
432 Md. at 476, 69 A.3d at 480. He responded by assuring his client that the case was

“still making its rounds with the [court] clerk and she assures me she is working on it,”

but did not tell her that her case had been dismissed. Id.

       The attorney argued that this conduct did not violate MLRPC because any

alternative or choice that the client would have had after the case had been dismissed

would not have led to a successful outcome for her. Sperling, 432 Md. at 493, 69 A.3d at

491. We held that MLRPC 1.2(a) “does not require that a client’s decision regarding the

objectives of the representation necessarily result in a successful outcome. It was [the

client’s] choice that was offended by [Sperling’s] failure to inform her of the dismissal.”

Id. Accordingly, we found that MLRPC 1.2(a) was violated. Id.



                                             10
       In at least three other modern cases, attorneys violated MLRPC 1.2(a) by failing to

inform clients of the status of their cases. Attorney Grievance v. Davy, 435 Md. 674, 80
A.3d 322 (2013); Attorney Grievance Commission v. Brown, 426 Md. 298, 44 A.3d 344

(2012); Attorney Grievance Commission v. Reinhardt, 391 Md. 209, 892 A.2d 533

(2006). In Reinhardt, the attorney took a case, and filed a complaint on behalf of his

client, but failed to serve the defendant with the summons. Reinhardt, 391 Md. at 215,

892 A.2d at 536. Approximately six months later, the client inquired as to the status of

her case. Id. The attorney did not respond, but instead put the file in a briefcase, and

later put the briefcase in a closet, not realizing that he had left the file in the briefcase. Id.

He did not respond to the client’s repeated inquiries, nor did he take any actions to

prevent the dismissal of the lawsuit. Reinhardt, 391 Md. at 215–16, 892 A.2d at 536–37.

The attorney did not conduct an “aggressive” search for the lost file for approximately

four years. Reinhardt, 391 Md. at 216, 892 A.2d at 537. When he located the file, he did

not tell his client that he had misplaced it and took no action on her case in four years, but

rather indicated in a letter to the client that there was an “issue” securing service on the

Defendants. Reinhardt, 391 Md. at 216–17, 892 A.2d at 537. We concluded that this

behavior constituted a violation of Rule 1.2(a) as the attorney “fail[ed] to follow the

client’s instruction to pursue [her] case and inform her of the status of the case.”

Reinhardt, 391 Md. at 220, 222, 892 A.2d at 539–40.

       The misconduct in Brown “mirror[ed] closely” the misconduct in Reinhardt.

Brown, 426 Md. at 320, 44 A.3d at 357. In Brown, two cases were dismissed for lack of



                                               11
prosecution. Id. The attorney failed to inform his clients of those dismissals and ignored

their repeated requests for information. Id.

       In Davy, an attorney filed a complaint on behalf of a client in the after-hours filing

box at the U.S. District Court for the District of Columbia. Davy, 435 Md. at 685, 80

A.3d at 328. The federal court mailed a rejection of the complaint to the attorney,

explaining that the complaint was rejected because the attorney failed to renew her

membership in the federal court’s bar, and also failed to include a cover sheet, summons,

and disc with the complaint. Davy, 435 Md. at 686, 80 A.3d at 328. The attorney called

the federal court about the rejection of the complaint and spoke with three people

regarding the rejection, but nonetheless emailed her client telling her that the complaint

had been filed on time and suggested further that the summons was about to be issued

and would be served subsequently. Davy, 435 Md. at 686–87, 80 A.3d at 329. A few

weeks later, the client visited the federal court personally, and was told that there was no

case pending in her name. Davy, 435 Md. at 687, 80 A.3d at 329. The attorney

continued to work on the matter even though the client accused the attorney of breaking

their agreement and requested her money back. Davy, 435 Md. at 688–89, 80 A.3d at

329–30. Such behavior violated MLRPC 1.2(a). Davy, 435 Md. at 699, 80 A.3d at 336.

       We agree with the hearing judge that Shapiro’s conduct violated MLRPC 1.2(a) as

he failed to keep Wisniewski informed as to the status of her case and, accordingly,

deprived her of the opportunity to make informed decisions as to the objective of the

representation. In our view, his sustained deceit surpasses the grievous MLRPC 1.2



                                               12
violations of the attorneys in Reinhardt, Brown, and Davy and rivals that of the attorney

in Sperling.

                                 B. MLRPC 1.3 (Diligence)

       MLRPC 1.3 provides:

               A lawyer shall act with reasonable diligence and promptness
               in representing a client.

       The hearing judge concluded, by clear and convincing evidence, that Respondent

violated Rule 1.3

               as a result of his failure to promptly act after learning that the
               Health Claims Arbitration Office dismissed Wisniewski’s
               claim and that the statute of limitations had run. While the
               Respondent could have attempted to reopen the case,
               researched whether there were means of legally
               circumventing the running of the statute of limitations,
               investigated whether there was a basis for asserting that the
               statute of limitations had not tolled, or at the least, informed
               Wisniewski of the situation, he instead chose to do nothing
               but hide the true status of the case from Wisniewski, a clear
               violation of Rule 1.3.

(minor alterations added) (citations omitted).

       The “decision to do nothing promptly when [an attorney] learn[s] the case was

dismissed” violates MLRPC 1.3. Sperling, 432 Md. at 491, 69 A.3d at 489. In Sperling,

when an attorney learned that his client’s case had been dismissed, he failed to file

immediately a motion to reopen; neither did he research whether there were means to

circumvent legally the running of the statute of limitations, nor investigate whether there

was another basis for arguing that the statute of limitations had not tolled. Id. His failure

to take those steps constituted a violation of MLRPC 1.3. Id. Moreover, a failure to


                                              13
protect against the expiration of the statute of limitations regarding a client’s claim may

violate MLRPC 1.3. Brown, 426 Md. at 321, 44 A.3d at 358. In Brown, two clients’ law

suits were dismissed due to the attorney’s “laggard representation.” Id. Prior to the

dismissal of their suits, the applicable statute of limitations expired on the claims. Id.

The failure to take active steps to protect against such an outcome constituted a violation

of MLRPC 1.3. Id. Also, in Kremer, where clients were unable to learn of the status of

their case after repeated attempts to reach their attorney, we held that the failure to keep

one’s client informed of his or her case violates MLRPC 1.3 and 1.4. 432 Md. at 335–36,

68 A.3d at 868–69; see Attorney Grievance Commission v. Walker-Turner, 428 Md. 214,

229, 51 A.3d 553, 562 (2012) (“Walker-Turner violated MLRPC 1.3 also by failing to

ascertain the status of his clients’ case after he missed the trial.”); Attorney Grievance

Commission v. Park, 427 Md. 180, 192–93, 46 A.3d 1153, 1160 (2012) (holding that a

lawyer’s failure to keep clients informed as to the status of the applications and his failure

to respond to the clients’ inquiries violated MLRPC 1.3).

       In the present case, Respondent violated MLRPC 1.3 by failing to act more

promptly to prevent the dismissal of Wisniewski’s claim or to reinvigorate the case by

some other means. Respondent did not protect adequately Wisniewski’s claim from

expiring due to the running of the applicable statute of limitations. Finally, Respondent

failed to advise Wisniewski of his apparent inability to find a willing doctor, such that

Wisniewski could make decisions or assist with regard to locating a willing doctor before

her claim lapsed. These shortcomings violate MLRPC 1.3.



                                             14
                             C. MLRPC 1.4 (Communication)

       MLRPC 1.4 provides:

              (a) A lawyer shall:

                     (1) promptly inform the client of any decision or
                         circumstance with respect to which the client’s
                         informed consent, as defined in Rule 1.0(f), is
                         required by these Rules;
                     (2) keep the client reasonably informed about the
                         status of the matter;
                     (3) promptly comply with reasonable requests for
                         information; and
                     (4) consult with the client about any relevant limitation
                         on the lawyer’s conduct when the lawyer knows
                         that the client expects assistance not permitted by
                         the Maryland Lawyers’ Rules of Professional
                         Conduct or other law.

              (b) A lawyer shall explain a matter to the extent reasonably
              necessary to permit the client to make informed decisions
              regarding the representation.

       The hearing judge concluded, by clear and convincing evidence, that Respondent

violated Rule 1.4 based on his

              failure to inform Wisniewski that her claim had been
              dismissed, along with the continued misrepresentation over a
              five year period that the case was open and being pursued,
              constitutes a violation of Rule 1.4(a) and (b). Furthermore,
              Respondent failed to inform Wisniewski that he was having
              difficulty in retaining an expert for the purpose of filing a
              Certificate of Merit. His failure to keep her informed
              deprived her of the opportunity to seek other counsel who
              may have had success in procuring a Certificate of Merit.

(minor alterations added) (citations omitted).

       Attorneys violate MLRPC 1.4 when they fail to communicate with their clients

and keep them informed of the status of their legal matters.           Attorney Grievance

                                            15
Commission v. Kwarteng, 411 Md. 652, 658, 660, 984 A.2d 865, 868–69 (2009). The

misrepresentation of the status of a case to a client constitutes a violation of MLRPC

1.4(a). Sperling, 432 Md. at 494, 69 A.3d at 491; Attorney Grievance Commission v.

London, 427 Md. 328, 352, 47 A.3d 986, 1000 (2012); Attorney Grievance v. Steinberg,

395 Md. 337, 368–69, 910 A.2d 429, 447–48 (2006). The attorney in Sperling concealed

from his client the fact that her case had been dismissed, instead misrepresenting to the

client that her case was being pursued. Sperling, 432 Md. at 494, 69 A.3d at 491. Such

behavior violated MLRPC 1.4(a). Id.; see Brown, 426 Md. at 321–22, 44 A.3d at 358

(violating MLRPC 1.4(a) by failing to notify various clients of discovery sanctions and

the dismissal of a claim, as well as by failing to respond to case-status requests). MLRPC

1.4(b) is violated similarly by a lack of communication, as clients are unable to make

informed decisions regarding their cases if their attorney has not communicated fully

with them. A failure to inform a client about a pending or granted motion to dismiss

violates MLRPC 1.4(b), as clients are denied the opportunity to make informed decisions

regarding the best course of conduct for their claims. Sperling, 432 Md. at 494, 69 A.3d

at 491; see Attorney Grievance Commission v. De La Paz, 418 Md. 534, 554, 16 A.3d
181, 193 (2011) (violating MLRPC 1.4 by failing to inform a client that the case had been

dismissed), Attorney Grievance Commission v. Fox, 417 Md. 504, 517, 532, 11 A.3d 762,

769, 778 (2010) (violating MLRPC 1.4 by not knowing that a client’s case was dismissed

and accordingly not communicating that fact to the client).

      Respondent violated MLRPC 1.4 by failing to communicate with Wisniewski and

by misrepresenting actively to her for years that her claim was active and still being

                                            16
pursued. She was unable to make an informed decision regarding her representation

because Respondent did not present her with relevant and critical information.

          D. MLRPC 1.8 (Conflict of Interest: Current Clients: Specific Rules)

      MLRPC 1.8(a) provides:

             (a) A lawyer shall not enter into a business transaction with a
             client unless:

                    (1) the transaction and terms on which the lawyer
                        acquires the interest are fair and reasonable to the
                        client and are fully disclosed and transmitted in
                        writing in a manner that can be reasonably
                        understood by the client;
                    (2) the client is advised in writing of the desirability of
                        seeking and is given a reasonable opportunity to
                        seek the advice of independent legal counsel on the
                        transaction; and
                    (3) the client gives informed consent, in a writing
                        signed by the client, to the essential terms of the
                        transaction and the lawyer’s role in the transaction,
                        including whether the lawyer is representing the
                        client in the transaction.

      With regard to MLRPC 1.8, the hearing judge concluded, by clear and convincing

evidence, that Respondent

             violated Rule 1.8 as a result of his settlement arrangement
             with Wisniewski. While the Respondent was not prohibited
             outright from entering into this kind of arrangement with
             Wisniewski, Respondent was required to inform Wisniewski
             in writing of the desirability of seeking independent counsel
             prior to entering into a settlement agreement with
             Respondent. While Respondent testified that he orally
             advised Wisniewski, there is no indication in the record, nor
             does Respondent anywhere assert, that Wisniewski was ever
             given written notice. The record is similarly lacking indicia
             that Wisniewski gave her informed consent in writing, as



                                            17
                required by paragraph (a)(3) and in accordance with Rule
                1.0(f).[7] . . . [N]o writing exists in which Wisniewski gives
                her informed consent to the agreement. The only writing
                offered to this Court pertaining to the settlement arrangement
                was Respondent’s Exhibit 5, an agreement handwritten by the
                Respondent and signed only by the Respondent and his
                business partner.

(minor alterations added) (citations omitted).

1. MLRPC 1.8(a)(2)’s Written Disclosure Requirement

         The parties disagreed in their proposed findings of fact and conclusions of law as

to the scope and level of detail that would have been necessary in a theoretical disclosure

for Respondent to have acted in accordance with MLRPC 1.8. The hearing judge felt

(appropriately) that it was not necessary to address that issue, as there was, in fact, no

disclosure in writing of any kind. Thus, we are not compelled to define here the lowest

threshold for what may constitute an appropriate disclosure. What is appropriate for us to

iterate (or reiterate, put more correctly) as guidance is that the transaction and terms of

such a business transaction must be “fair and reasonable . . . [and] fully disclosed and

transmitted in writing in a manner that can be reasonably understood by the client.”

MLRPC 1.8(a)(1); see Attorney Grievance Commission v. Ober, 350 Md. 616, 627–28,

714 A.2d 856, 862 (1998) (“We need not address the fairness of the transactions to [the


7
    Rule 1.0(f) provides:

                “Informed consent” denotes the agreement by a person to a
                proposed course of conduct after the lawyer has
                communicated adequate information and explanation about
                the material risks of and reasonably available alternatives to
                the proposed course of conduct.

                                             18
client] as [r]espondent did not advise [the client] to seek the advice of independent

counsel with regard to the loan as required by [an older iteration of MLRPC 1.8].”).

       MLRPC 1.8 “is intended to prevent ‘overreaching’ when a lawyer engages in a

financial transaction with a client, given a lawyer’s skill and training and the relationship

of trust with a client.” Attorney Grievance Commission v. Lawson, 428 Md. 102, 115, 50
A.3d 1196, 1203 (2012). In Lawson, an attorney and his client entered into a settlement

agreement concerning a disputed attorney’s fee, which gave the attorney a lien on the

proceeds of the client’s marital property settlement. Id. The client had poor eyesight and

was unable to understand the relevant law or “legalese” of the agreement itself. Id. The

client was not advised of the desirability of seeking independent counsel, nor was he

given an opportunity to do so and, accordingly, the client did not give informed consent,

written or otherwise, to the essential terms. Id. Lawson violated MLRPC 1.8 as a result.

Id. In Steinberg, an attorney violated MLRPC 1.8 when he sought to have his client,

without the assistance of independent counsel, execute a release of any legal malpractice

claims against the attorney. 395 Md. at 365, 910 A.2d at 445. He neither advised her of

the desirability of obtaining counsel, nor did he allow her to do so: when she entered the

room for a meeting with counsel a “Release in Full” was sitting on the table, ready to be

signed. Id.

       We agree with the hearing judge that Respondent violated MLRPC 1.8 by not

advising Wisniewski in writing of the desirability of seeking independent counsel prior to

entering into the agreement with Respondent. Any advice that may have been given



                                             19
orally by Respondent falls well short of satisfying the clear requirements of MLRPC

1.8(a)(2).

2. MLRPC 1.8(a)(1)’s “Fair and Reasonable” Requirement

       Petitioner argued implicitly in its proposed findings of fact and conclusions of law

that the facial terms of the settlement agreement were a violation of MLRPC 1.8(a)(1).

The hearing judge declined to conclude that the terms of the settlement agreement

constituted an additional, independent violation of MLRPC 1.8(a)(1). He refrained from

reaching such a conclusion of law because:

              [T]here is insufficient information on the record from which
              to evaluate whether the terms of the settlement agreement
              were unfair or unreasonable to Wisniewski. Petitioner
              offered no evidence as to the specific nature or potential value
              of Wisniewski’s medical malpractice claim against St. Agnes
              Hospital, and therefore, the Court has no objective basis on
              which to make its determination on this theory.

(minor alterations added).

       Petitioner took exception to the judge’s conclusion that Bar Counsel failed to meet

its burden of proving, by clear and convincing evidence, that the terms of the settlement

agreement were unfair or unreasonable to Wisniewski, in violation of MLRPC 1.8(a)(1).

Petitioner based its exception on “the inherent unfairness concerning the benefit

Respondent received from the settlement of a claim that arose from his mishandling of

that client’s case.” Bar Counsel argues that there was sufficient evidence to compel the

hearing judge to conclude that the terms of the settlement agreement were unfair patently

in a way that violated MLRPC 1.8(a)(1). Bar Counsel rests its argument on three facts:

(1) Respondent took a 1/3 attorney’s fee from the settlement for services that, according

                                             20
to Petitioner, he did not perform; (2) the agreement capped Respondent’s liability to

Wisniewksi as a “full and final settlement,” without including provisions as to the pay-

out period for interest or other consideration for interest-free repayments; and (3) the lack

of written evidence of Wisniewski’s informed consent, confirmed in writing.

       Petitioner argues in its exception that it satisfied the initial burden of making a

prima facie showing that the Respondent entered into an unfair business transaction with

his client and, thus, it became Respondent’s burden to demonstrate in his case-in-chief at

trial that, notwithstanding the facts and provisions mentioned above, the settlement was

fair and reasonable. As Petitioner sees it, because no such evidence was produced at trial

by Respondent, the hearing judge was wrong not to have concluded that Respondent

violated MLRPC 1.8(a)(1) based on the terms of the settlement agreement alone.

       Pursuant to Maryland Rule 16-757(b), Petitioner “has the burden of proving the

averments of the petition by clear and convincing evidence.” We have not had much

occasion previously to discuss in any depth, with regard to MLRPC 1.8(a)(1), the burdens

of production and proof regarding whether agreements between attorneys and clients are

fair and reasonable. We have noted that, when attorneys and clients enter into contracts,

“‘the law makes a presumption against the attorney and in favor of the client. In such

cases the onus is on the attorney to prove the entire bona fides and fairness of the

transaction.’” Attorney Grievance Commission v. Korotki, 318 Md. 646, 666, 569 A.2d
1224, 1234 (1990) (quoting Merryman v. Euler, 59 Md. 588–90 (1883)). In questions

regarding whether the transaction and terms of a business transaction with a client are fair

and reasonable to the client:

                                             21
             [T]he attorney has the burden of showing, not only that he
             used no undue influence, but that he gave his client all the
             information and advice which it would have been his duty to
             give if he himself had not been interested, and that the
             transaction was as beneficial to the client as it would have
             been had the client dealt with a stranger.

Attorney Grievance Commission v. McLaughlin, 372 Md. 467, 506, 813 A.2d 1145, 1168

(2002) (quoting Attorney Grievance Commission v. Snyder, 368 Md. 242, 265–66, 793
A.2d 515, 529 (2002)).8 The attorney bears also “a significant burden to prove the

fairness of an agreement concerning fees made with his client after services have been

rendered in the course of the confidential relationship of attorney and client.” Attorney

Grievance v. Eisenstein, 333 Md. 464, 478, 635 A.2d 1327, 1334 (1994). In situations

where the client has not been “advised in writing of the desirability of seeking and [was

not] given a reasonable opportunity to seek the advice of independent legal counsel on

the transaction,” MLRPC 1.8(a)(2), we presume that the agreement between the attorney

and client is not a fair and reasonable one. Respondents may overcome this presumption




8
  In McLaughlin, the respondent violated an earlier iteration of MLRPC 1.8 based on the
standard terms of his fee agreement, which created loan agreements, when his clients
were not advised that they should seek the advice of separate counsel. 372 Md. 467, 813
A.2d 1145. The earlier iteration of MLRPC 1.8 provided:

             A lawyer shall not enter into a business, financial or property
             transaction with a client unless: (1) the transaction is fair and
             equitable to the client; and (2) the client is advised to seek the
             advice of independent counsel in the transaction and is given
             a reasonable opportunity to do so.

McLaughlin, 372 Md. at 505, 813 A.2d at 1167–68.

                                            22
by adducing a prima facie case that the agreement is fair and reasonable, despite the lack

of a written disclosure.

       In this matter, the hearing judge was disinclined to find a separate violation of

1.8(a)(1) based on the state of the record before him. Based on the record and in light of

the guidance provided above, we need not determine here whether the terms and

conditions of the agreement between Respondent and Wisniewski were fair and

reasonable. Petitioner’s exception is moot, as the hearing judge concluded previously—

and we agree—that Respondent violated clearly MLRPC 1.8(a)(2) by not providing

Wisniewski with an appropriate written disclosure. This became a violation of MLRPC

1.8(a), in and of itself, as the sub-parts of MLRPC 1.8(a) are expressed in the

conjunctive. Thus, as charged in the PDRA, Shapiro was found to have violated MLRPC

1.8(a). The unit of prosecution under MLRPC 1.8(a) is but a single unit as regards a

single transaction, regardless of whether all or any one of sub-parts (1), (2), and/or (3) are

proven.

               E. MLRPC 1.16 (Declining or Terminating Representation)

       MLRPC 1.16(a) provides:

              (a) Except as stated in paragraph (c), a lawyer shall not
              represent a client or, where representation has commenced,
              shall withdraw from the representation of a client if:

                     (1) the representation will result in violation of the
                         Maryland Lawyers’ Rules of Professional Conduct
                         or other law;
                     (2) the lawyer’s physical or mental condition
                         materially impairs the lawyer’s ability to represent
                         the client; or
                     (3) the lawyer is discharged.

                                             23
       The hearing judge concluded, by clear and convincing evidence, that Respondent

violated MLRPC 1.16 by “failing to withdraw as counsel once he became aware that the

statute of limitations had run on Wisniewski’s medical malpractice claim.”

       Attorneys must withdraw from representation of a client once their interests

become “untenably at odds with [their] client[s’].” Attorney Grievance v. Bleecker, 414
Md. 147, 173, 994 A.2d 928, 943 (2010). In Bleecker, the attorney filed accidentally a

complaint averring that the date an accident occurred was one year later than the actual

date. Bleecker, 414 Md. at 159, 994 A.2d at 935. After he discovered the mistake, and

realized that the applicable statute of limitations expired actually, he failed to inform her

of his mistake. Id. Nonetheless, he continued to represent the client on other matters.

Bleecker, 414 Md. at 173, 994 A.2d at 943. We concluded that the attorney “was

obligated to withdraw from the representation, when he became aware that the statute of

limitations had expired,” and he was also “obligated to advise [his client] to seek

independent counsel concerning a potential malpractice claim.”            Id.; see Attorney

Grievance Commission v. Pennington, 387 Md. 565, 581, 595, 876 A.2d 642, 651, 660

(2005) (violating MLRPC 1.16(a)(1) by “fail[ing] to withdraw from representation of

[her clients] after her representation gave rise to their cause of action against her”). Like

the attorneys in Bleecker and Pennington, Respondent failed to withdraw immediately

after learning of the potential cause of action that Wisniewski may have had against him.

This ethical lapse violated MLRPC 1.16.




                                             24
                              F. MLRPC 8.4 (Misconduct)

      MLRPC 8.4(a), (c), and (d) provide:

             It is professional misconduct for a lawyer to:

                    (a) violate or attempt to violate the Maryland Lawyers’
                    Rules of Professional Conduct, knowingly assist or
                    induce another to do so, or do so through the acts of
                    another;
                           *                     *                   *
                    (c) engage in conduct involving dishonesty, fraud,
                    deceit or misrepresentation; [or]
                    (d) engage in conduct that is prejudicial to the
                    administration of justice[.]

      In light of his conclusions that Respondent violated MLRPC 1.2, 1.3, 1.4(a) and

(b), 1.8(a), and 1.16, the hearing judge concluded, by clear and convincing evidence, that

Respondent violated MLRPC 8.4(a).           The hearing judge concluded further that

Respondent violated MLRPC 8.4(c) and (d):

             By his own admission, Respondent concealed from
             Wisniewski the true status of her medical malpractice case
             from late 2007 until late 2012. In these five years,
             Respondent led Wisniewski to believe that her case was
             active and being pursued by the Respondent. Respondent
             went even further in misleading Wisniewski in the fall of
             2012, when he informed her that the case had been settled
             when no such settlement had occurred.               Such action
             constitutes a clear violation of paragraph (c) of the Rule.
             Finally, . . . Respondent violated Rule 8.4(d) by neglecting to
             keep Wisniewski informed about the status of her case and to
             perform his duty as counsel with promptness and diligence.
             Such conduct is prejudicial to the administration of justice, as
             it “tends to bring the legal profession in disrepute.”




                                            25
(minor alterations added) (citations omitted) (quoting Brown, 426 Md. at 324–25, 44

A.3d at 360 (quoting Attorney Grievance Commission v. Rose, 391 Md. 101, 111, 892
A.2d 469, 475 (2006))).

       The hearing judge noted appropriately that MLRPC 8.4(a) is violated when other

Rules of Professional conduct are breached. See Attorney Grievance Commission v. Van

Nelson, 425 Md. 344, 363, 40 A.3d 1039, 1050 (2012). As Respondent violated MLRPC

1.2, 1.3, 1.4, 1.8, and 1.16, he violated MLRPC 8.4(a) as well.

       MLRPC 8.4(c) “prohibits an attorney from, among other things, making

misrepresentations to his or her client.” Brown, 426 Md. at 323, 44 A.3d at 359. In

Brown, the respondent told his client that her case was still pending in arbitration when in

fact it had been dismissed for two years. Brown, 426 Md. at 324, 44 A.3d at 359–60; see

Bleecker, 414 Md. at 169, 994 A.2d at 941 (finding a violation of MLRPC 8.4(c) where

an attorney led his client to believe that her case had not been dismissed). Direct

misrepresentations, such as the one that Respondent in this matter made to Wisniewski

when he led her to believe that her case was still active, violate MLRPC 8.4(c). The

attorney in Brown misrepresented the status of a client’s case several times to the client,

Brown, 426 Md. at 324, 44 A.3d at 360, much as Respondent in this matter continued to

misrepresent the status of Wisniewski’s case to her for approximately five years.

       Attorneys violate MLRPC 8.4(d) when they fail to keep their clients advised of the

status of the representation and represent diligently their clients’ interests. See Bleecker,
414 Md. at 175, 994 Md. at 944–45. The hearing judge noted rightly that such conduct is



                                             26
prejudicial to the administration of justice in that it tends to bring the legal profession into

disrepute. See Reinhardt, 391 Md. at 222, 892 A.2d at 540–41.

                                        IV. SANCTION

       We now turn to the difficult and serious task of determining the appropriate

sanction. Where, as here, MLRPC 8.4(c) is the flagship of a flotilla of violations, our

cases of arguably similar ilk are strewn over the sanctions landscape.               Petitioner

recommends that Respondent be disbarred. Respondent argues that a less severe sanction

is more appropriate.

       We commence by noting some general principles, and shall work from them to

specific cases. The chief purpose of any sanction is to protect the public. Attorney

Grievance v. Chapman, 430 Md. 238, 277, 60 A.3d 25, 49 (2013); Park, 427 Md. at 195,

46 A.3d at 1161; Attorney Grievance Commission v. Paul, 423 Md. 268, 283, 31 A.3d
512, 521 (2011); Attorney Grievance Commission v. Culver, 371 Md. 265, 277, 808 A.2d
1251, 1258 (2002). Sanctions protect the public in two ways: “through deterrence of the

type of conduct which will not be tolerated, and by removing those unfit to continue in

the practice of law from the rolls of those authorized to practice in this State.” Attorney

Grievance Commission v. Usiak, 418 Md. 667, 689, 18 A.3d 1, 14 (2011) (quoting

Attorney Grievance Commission v. Mahone, 398 Md. 257, 268–69, 920 A.2d 458, 465

(2007)). Disciplinary proceedings are

              a catharsis for the profession, intended to ensure the integrity
              of the bar and to prevent the transgressions of an individual
              lawyer from bringing its image into disrepute. Therefore, the
              public interest is served when sanctions designed to effect
              general and specific deterrence are imposed on an attorney who

                                              27
              violates the disciplinary rules, and those sanctions demonstrate
              to members of the legal profession the type of conduct that will
              not be tolerated.

Brown, 426 Md. at 325, at 360–61 (quoting Paul, 423 Md. at 283–85, 31 A.3d at 521–

22). Sanctions are also designed to effect general and specific deterrence. Attorney

Grievance Commission v. Litman, 440 Md. 205, 216, 101 A.3d 1050, 1057 (2014); see

Attorney Grievance Commission v. McDonald, 437 Md. 1, 45, 85 A.3d 117, 143 (2014)

(“Our guiding principle in determining sanctions for ethical violations is our interest in

protecting the public and the public’s confidence in the legal profession.” (internal

quotations omitted)). We look not merely to the number of rules broken, but to the

lawyer’s conduct. See Attorney Grievance Commission v. Briscoe, 357 Md. 554, 568,

745 A.2d 1037, 1044 (2000). “Our selection of an appropriate sanction is guided by the

nature and gravity of the violation, the intent with which the violation was committed,

and the particular circumstances surrounding each case, including aggravating and

mitigating factors.” Park, 427 Md. at 195, 46 A.3d at 1161.

       We recognize that, while “[m]ost lawyers prize their integrity . . . . [h]uman frailty

being what it is, not all lawyers tell the truth all the time. It falls to this Court in its

capacity as the principal regulator of the legal profession in Maryland to distinguish those

untruths that violate the MLRPC from those that do not.”               Attorney Grievance

Commission v. Coppock, 432 Md. 629, 631–32, 69 A.3d 1092, 1093 (2013). In cases

where an attorney’s repeated material misrepresentations constitute a pattern of deceitful

conduct, as opposed to but an isolated instance, the appropriate sanction is often

disbarment. See Steinberg, 395 Md. at 373, 910 A.2d at 450 (“We long have held that

                                             28
repeated acts of dishonest, fraudulent, or misleading behavior may warrant a sanction of

disbarment.”). “We have not, however, always found disbarment to be the appropriate

sanction where there is misrepresentation involved, especially where misappropriation of

money was not involved.” Attorney Grievance Commission v. Lane, 367 Md. 633, 646–

47, 790 A.2d 621, 628 (2002); see Sperling, 432 Md. at 491, 493, 497–98, 69 A.3d at

489, 491, 493–94; Reinhardt, 391 Md. at 225, 892 A.2d at 542 (“Every

misrepresentation, however, does not call for disbarment.”).

       Attorney Grievance Commission v. Sperling resembles most closely the facts and

circumstances of the present case. 432 Md. 471, 69 A.3d 478. In Sperling, after a

client’s case was dismissed, Sperling failed to research whether there was any way to

avoid the running of the statute of limitations or whether there was a tolling argument,

but instead, two years later, he and his supervising partner filed two motions to reopen

(neither of which was successful). Sperling, 432 Md. at 475–76, 491, 69 A.3d at 480,

489. The respondent did not tell his client that her case had been dismissed initially, or

that the motions to reopen had been filed. Id. Eight years after the case was dismissed a

second time, when the client inquired as to the status of her case, the respondent told her

that the case was still active and that the court clerk was working on it. Id.

       Sperling’s misrepresentations were not limited to the client.         Sperling made

material misrepresentations to the court when he told a judge that he had contacted the

court clerk several times to discover the status of the case when he in fact had not.

Sperling, 432 Md. at 491–92, 69 A.3d at 490. He submitted motions and affidavits to the

court repeating these misrepresentations. Id. We determined that the respondent made

                                             29
those misstatements to the court in an attempt to mislead the court into granting the

motions to reopen. Id. We noted several aggravating factors in Sperling: the attorney

lied to the court in order to “place blame on others [the court clerk],” he lied multiple

times to multiple parties, he testified falsely during an evidentiary hearing before the

circuit court, and he downplayed consistently the significance of his misrepresentations to

his client and the court. Sperling, 432 Md. at 496–97, 69 A.3d at 492–93. We concluded

that an indefinite suspension was the appropriate sanction. Sperling, 432 Md. at 498, 69

A.3d at 494. (“[The respondent’s] misconduct involved one case and one client, but was

marred by his lack of competence, diligence, and lack of candor with his client and the

court, certainly grievous actions.”); see Attorney Grievance Commission v. Brown, 415
Md. 269, 278–79, 281–82, 999 A.2d 1040, 1046–48 (2010) (suspending an attorney for

90 days who was dishonest deliberately on three separate occasions to his client and Bar

Counsel, misrepresented actions that he had taken on a client’s case, and mishandled

client funds, but had no previous instances of misconduct, did not use the client funds for

personal gain, and took responsibility for his actions ultimately, helping a third party with

remediation efforts free-of-charge). But see Bleecker, 414 Md. at 169–76, 994 A.2d at

941–45 (disbarring an attorney where the case was dismissed and he missed the statute of

limitations deadline on a client’s claim, but did not tell the client, did not withdraw from

representation once a conflict of interest arose between himself and his client, failed to

cooperate with Bar Counsel, and failed to correct a material mistake on pleadings filed

with the court). In the present case, Shapiro misrepresented to Wisniewski the true status

of her case for five years before telling her that her case had “settled.” Although Shapiro

                                             30
violated also MLRPC 1.8, his misrepresentations to Wisniewski were for a shorter period

of time than those in Sperling; he made no misrepresentations to a court; and has not

attempted to downplay the significance of his violations.

      We deemed indefinite suspension appropriate also where an attorney acted

dishonestly and made misrepresentations to his client out of “absolute embarrassment.”

Reinhardt, 391 Md. at 223–24, 892 A.2d at 541. Reinhardt told his client that he was

working on the client’s case when actually he had lost the file and had taken no action on

the matter. Reinhardt, 391 Md. at 222, 892 A.2d at 540. Four years passed before the

attorney found the file and concealed the delay by indicating to the client that there had

been an “issue” securing service on the defendants. Reinhardt, 391 Md. at 216–17, 892

A.2d at 537.     We characterized his actions as “dishonest,” in the sense that the

“respondent exhibited a lack of probity, integrity and straightforwardness.” Reinhardt,
391 Md. at 222, 892 A.2d at 540. We noted at the outset that “lying to a client reflects

most negatively on the legal profession. It goes without saying that a lawyer should not

lie to the client about the status of the client’s case.” Reinhardt, 391 Md. at 225, 892

A.2d at 542. Reinhardt’s sanction was an indefinite suspension, however, because he

cooperated fully with Bar Counsel, negotiated a restitution plan, and worked with the

client to settle the underlying matter. Reinhardt, 391 Md. at 224, 892 A.2d at 541. Even

though there was an aggravating consideration, i.e., Reinhardt had been suspended

indefinitely previously, we concluded that disbarment was not warranted as there was “no

evidence that he acted out of fraudulent or selfish motive.” Reinhardt, 391 Md. at 223–

24, 230 n.4, 892 A.2d at 541, 545 n.4. Because no misappropriation of funds nor

                                            31
criminal conduct were implicated, and the misconduct related to but one client in a single

case context, we determined that an indefinite suspension was appropriate. Id. In the

present matter, Shapiro’s misrepresentations similarly related to one client and one case,

although spread over several years. Respondent’s settlement with Wisniewski, although

handled improperly, indicated a willingness to attain some sort of restitution.

       Even when an attorney’s misconduct is committed with respect to more than one

client, an indefinite suspension is sometimes appropriate.          In Attorney Grievance

Commission v. Harrington, an attorney failed to pursue two matters that he undertook,

failed to comply with reasonable requests for information from one client, and failed to

keep the other informed reasonably regarding the status of the case. 367 Md. 36, 47–48,

785 A.2d 1260, 1266–67 (2001). He terminated also a client relationship without taking

steps to protect the client’s interests, and was very uncooperative with Bar Counsel. Id.

And even though he led one of his clients to believe that he filed a suit on her behalf

when in fact he had not, we concluded that an indefinite suspension was appropriate.

Harrington, 367 Md. at 51, 785 A.2d at 1269. In comparison, Respondent in the present

case failed to file a Certificate of Merit, failed to keep Wisniewski informed as to the true

status of her case, and violated MLRPC 1.8, but cooperated with Bar Counsel.

       Because we “evaluate every attorney grievance matter on its own merits, taking

into account the facts and circumstances involved,” Bleecker, 414 Md. at 176, 994 A.2d

at 945, we have not aspired to set out or suggest a formula or rubric to determine what an

attorney’s sanction will be based on various combinations of violations of the MLRPC.

Such an aspiration would be unrealistic, given the need to tailor a sanction to the

                                             32
particular facts and circumstances of each case. We observe generally, however, that we

tend to favor disbarment when attorneys’ misrepresentations and deceitful actions are

committed against multiple clients, are paired with violations of the rules pertaining to

the proper handling of client or third party money or property, or are joined with a large

number of other violations (whether of the MLRPC or the Maryland Code).

       The respondent in Lane, whose misconduct was committed against two clients,

committed himself to a snowballing lie of “the most egregious nature.” Lane, 367 Md. at

647, 790 A.2d at 629. Lane took no action on a client’s case and filed no pleadings of

any kind, yet told his client that a summons had been issued for the opposing party.

Lane, 367 Md. at 638–39, 790 A.2d at 623–24. He met his client at the courthouse and

told his client that the opposing party failed to appear. Id. Lane then took his leave by

pretending to have a meeting with the judge, and returned to inform falsely his client that

the judge would rule in his favor. Id. He claimed later that the opposing party had filed a

“stay.” Id. With respect to another client, the respondent did not communicate properly

the terms of their fee arrangement, paid some of the client’s bills from his own funds, and

did not file appropriate pleadings in order to secure an injunction against a utility

threatening to turn off the client’s water service. Lane, 367 Md. at 639–40, 790 A.2d at

624. Instead, he claimed to have filed a motion for sanctions against the water company

for turning off the client’s water ultimately, and then paid his client a sum of money that

he said came from the company as a result of the sanctions action, but in reality came

from his own pocket. Id. Finally, he told the same client that he filed a motion for

summary judgment, which was granted, resulting in an award to her of over 11 million

                                            33
dollars. Lane, 367 Md. at 640, 790 A.2d at 625. She was told to come to the courthouse

with a suitcase and personal security to carry the cash home. Id. When she arrived at the

courthouse, he confessed that he had misled her completely regarding the status of her

lawsuit and that no money was forthcoming. Id. It is of little surprise that Lane was

disbarred.   Lane, 367 Md. at 647–48, 790 A.2d at 629.           Although the lies of the

Respondent in the present case are serious, they are not as extreme as those uttered by the

attorney in Lane.

       In Brown, the attorney committed various acts of misconduct with respect to four

clients. 426 Md. at 305–06, 44 A.3d at 349. He failed to pursue a client’s claims in a

timely manner, which resulted in the statute of limitations expiring before the case was

dismissed for a failure to prosecute. Brown, 426 Md. at 320–21, 44 A.3d at 358. The

attorney failed also to answer discovery requests and incurred sanctions in another client

matter. Id. Brown did not inform his clients about the dismissal or the sanctions and

further ignored repeated requests for information from another client. Brown, 426 Md. at

320–22, 44 A.3d at 357–59. Brown did not return documents in his case file to a client in

a timely manner, and also did not respond to two information request letters from Bar

Counsel. Brown, 426 Md. at 322–23, 44 A.3d at 359. Such conduct violated MLRPC

1.1, 1.2, 1.3, 1.4, 1.16, 3.2, and 8.1(b). Brown, 426 Md. at 326, 44 A.3d at 361. We held

also that the manner in which Brown misled his client violated MLRPC 8.4(c), as Brown

told one of his clients that the case was pending in arbitration, when in reality it had been

dismissed two years previously. Brown, 426 Md. at 324, 44 A.3d at 359–60. Given the

“gravity and pervasiveness” of Brown’s misconduct, we concluded that the appropriate

                                             34
sanction was disbarment. Brown, 426 Md. at 328, 44 A.3d at 362; see also Kremer, 432
Md. at 335–36, 340–41, 68 A.3d at 866–69, 871 (disbarring an attorney where he

committed misconduct with respect to four clients, failed to cooperate with Bar Counsel,

failed to file bankruptcy petitions for multiple clients, missed hearings, caused a case to

be dismissed, failed to respond to clients, abandoned cases before completion, and failed

to return to clients documents and unearned fees).             In comparison, Shapiro’s

misrepresentations were limited to one case with one client.

       When an attorney’s misrepresentations are paired with violations of the MLRPC

provisions regarding financial or other property matters, the sanction is most often

disbarment. In Lawson, an attorney was disbarred for violations of MLRPC 1.5, 1.8,

1.15, and 8.4(c) and (d). 428 Md. at 117, 50 A.3d at 1204. Lawson was dishonest with a

client about whether an attorney grievance matter was pending against him. Id. The

attorney also charged his client an unreasonable fee and mishandled a subsequent fee

dispute by inducing a client to enter into a settlement agreement that gave the attorney a

lien on the client’s settlement proceeds regarding a marital property dispute. Lawson,
428 Md. at 115, 50 A.3d at 1203. The terms of the settlement agreement were not

communicated in a way that the client could understand, and the client did not give

informed consent, written or otherwise, as to the essential terms of the transaction. Id.

Because Lawson created and then mismanaged client fee disputes, and was motivated by

a desire to obtain fees to which he wasn’t entitled from an elderly man in poor health

with limited means, we disbarred him. Lawson, 428 Md. at 117–19, 50 A.3d at 1204–05;

see also McLaughlin, 372 Md. at 500–02, 505–06, 813 A.2d at 1164–66, 1168

                                            35
(disbarring an attorney who received over $70,000 from various clients, but did almost no

work for them, and created an improper plan for returning unearned fees to clients

(creating a loan relationship), but did not advise them to seek independent counsel).

Although Shapiro also entered into an agreement in violation of MLRPC 1.8, nothing in

the record in this matter indicates that he was motivated by a desire to obtain fees to

which he was not entitled. Moreover, MLRPC 1.15 is not implicated here.

      Attorney Grievance Commission v. Pennington, 387 Md. 565, 876 A.2d 642, is

also instructive.   In that matter, a client’s case was dismissed, but rather than

communicating the dismissal to the client, Pennington presented a “settlement” of their

claims (which included false documents) to her clients with the intent that they not learn

of the suit’s dismissal. Pennington, 387 Md. at 589–90, 876 A.2d at 656. Instead of

disclosing the dismissal of the claim, the respondent attempted to make her clients whole

by paying them out of her personal funds what she thought they would find agreeable and

what she perceived to be a fair sum. Pennington, 387 Md. 572–73, 876 A.2d at 646.

Also, Pennington denied repeatedly any dishonesty on her part and misrepresented

intentionally matters in negotiations with a third party health care provider. Pennington,
387 Md. at 595, 596, 876 A.2d at 660. That respondent’s “attempt to purchase a plenary

indulgence with her own money is more indicative of a selfish plan to conceal than of a

praiseworthy desire to ‘make the client whole.’” Pennington, 387 Md. at 597–98, 876

A.2d at 661. We determined that, regardless of whether she intended to prevent her

clients from finding out that they had a potential legal malpractice claim against her or

whether she acted out of a desire to spare her clients further anguish, “the profession is

                                           36
harmed when an attorney intentionally misrepresents matters to a client and behaves in

the manner as did respondent,” and that such behavior warrants disbarment. Pennington,
387 Md. at 598, 876 A.2d at 661–62. By contrast, Shapiro lied to his client about the

status of her claim, and told her that the case had settled when it had not; yet, his

misrepresentations were limited to one case and one client and he since took

responsibility for his actions.

       The attorney in Davy was disbarred for multiple violations of MLRPC (1.1, 1.2,

1.3, 1.4, 1.5, 1.15, 1.16, and 8.4) where her misconduct involved dishonesty, multiple

clients, unreasonable fees, and mishandling of client funds. 435 Md. at 683, 711, 80 A.3d

at 326, 343. In that matter, the respondent attempted to file a complaint in federal court,

but it was rejected for being incomplete. Davy, 435 Md. at 685–86, 80 A.3d at 328–29.

The suit was dismissed ultimately. Davy, 435 Md. at 689, 80 A.3d at 330. When the

client learned through other channels that the complaint had been dismissed, she asked

the respondent for return of her retainer. Davy, 435 Md. at 687–88, 80 A.3d at 329.

Without the client’s permission, at a time months later when the attorney should have

known that the representation was over, she filed a corrective motion in federal court and

asked the client for more money. Davy, 435 Md. at 688, 80 A.3d at 330. The respondent

led falsely her client to believe that the case had been filed, although the attorney knew

the complaint had been rejected, yet still asked for more retainer payments. Davy, 435
Md. at 706, 80 A.3d at 340. She told another client that a summons had been issued by

the court when in fact it was not. Davy, 435 Md. at 687, 80 A.3d at 329. Even after her

client learned of the truth of matters and confronted the attorney, Davy attempted to

                                            37
deflect blame by telling the client that she discovered a technical error with the filing.

Davy, 435 Md. at 688, 80 A.3d at 329.         She lied further to the client about what

corrective services for which she would charge. Davy, 435 Md. at 687–88, 80 A.3d at

329. In another client matter, it took the respondent four months to file a petition for

bankruptcy after being retained, and thereafter failed to correct deficiencies in that

petition until the bankruptcy court issued a third deficiency notice. Davy, 435 Md. at

691, 80 A.3d at 331. Finally, the respondent mishandled client funds. Davy, 435 Md. at

702–03, 704–05, 80 A.3d at 338–339.

      When considering the appropriate sanction for that attorney, we noted that she

committed misconduct with respect to two clients, was intentionally dishonest on at least

six occasions, refused to acknowledge the wrongful nature of her conduct, and had been

suspended indefinitely previously. Davy, 435 Md. at 708–10, 80 A.3d at 341–43. We

noted further that the respondent showed a dishonest or selfish motive involving the

receiving and keeping of money, mislead her clients as to the quality of her

representation, and continued to act on the client’s behalf after the representation had

ended so as to justify continuing to demand payments from the client. Davy, 435 Md. at

711, 80 A.3d at 343. Davy was disbarred. Attorney Grievance Commission v. Davy, 434
Md. 246, 74 A.3d 727 (2013). Although Shapiro misrepresented to Wisniewski the status

of her claim, he confessed ultimately his lie to his client and cooperated with Bar

Counsel. As noted earlier, Shapiro’s misconduct does not implicate MLRPC 1.15.

      In Steinberg, 395 Md. 337, 910 A.2d 429, the respondent’s misconduct was

committed with respect to three different parties (two clients and an attorney colleague).

                                           38
Steinberg failed to file a petition for bankruptcy on behalf of a client and then failed to

forestall a foreclosure sale that was the reason for seeking the protection of the

bankruptcy court. Steinberg, 395 Md. at 367–68, 910 A.2d at 447. When asked by the

client for a status update, he responded dishonestly by saying that he had filed the petition

(he filed later one without her consent or signature). Steinberg, 395 Md. at 368–69, 910

A.2d at 447–48. In another client matter, Steinberg entered into an agreement that

limited his liability for professional negligence when his client was not represented

independently and did not have an opportunity to consider the document or obtain advice

of counsel. Steinberg, 395 Md. at 365, 910 A.2d at 445. Steinberg failed to appear at

client meetings, and was unprepared during a mediation session. Steinberg, 395 Md. at

362, 910 A.2d at 444. He did not return a file to a client when asked and refused to

withdraw after a client terminated representation, brought a frivolous suit, and engaged in

a pattern of delay by not cooperating or complying with discovery agreements with

opposing counsel.     Steinberg, 395 Md. at 365–66, 910 A.2d at 445–46.             Because

Steinberg violated MLRPC 1.1, 1.2, 1.3, 1.4, 1.5(c), 1.8, 1.16, 3.1, 3.2, 3.3, 3.4, 4.1, and,

accordingly, 8.1, we disbarred him. Steinberg, 395 Md. at 371, 376, 910 A.2d at 449,

452.

       The misrepresentations of Shapiro, on the other hand, were limited to one client,

although his misrepresentations and the improper agreement were similar to those in

Steinberg. The Respondent did not violate MLRPC 1.5, 3.1, 3.2, 3.3, 3.4, and 4.1 as did

the respondent in Steinberg.      See also Park, 427 Md. at 196, 46 A.3d at 1162

(“[D]isbarment is the appropriate sanction when an attorney abandons a client by failing

                                             39
to pursue the client’s interests, failing to communicate with the client, ignoring a client’s

repeated requests for status updates, terminating the representation without notice by

failing wholly to provide effective services, and failing to return unearned fees.

Respondent did all of this and failed to cooperate with Bar Counsel’s lawful demands for

information, in violation of MLRPC 8.1.”); De La Paz, 418 Md. at 558, 16 A.3d at 195

(disbarring an attorney who neglected the affairs of multiple clients, failed to appear at a

hearing, ignored repeated case status inquiries from clients, moved his office without

informing his clients, and failed to respond to the lawful inquiries of Bar Counsel for

information); Fox, 417 Md. at 544–45, 11 A.3d at 785 (“The combination of

[r]espondent’s violations—in particular, abandonment of his clients, misrepresentation,

and failure to cooperate with Bar Counsel’s investigation—convinces us that

[r]espondent is unfit to practice law in Maryland and disbarment is the appropriate

sanction to protect the public.”).

       In determining an appropriate sanction, we consider also any aggravating or

mitigating factors. Kremer, 432 Md. at 339, 68 A.3d at 870. A respondent bears the

burden of proving matters of mitigation or extenuation by a preponderance of the

evidence. Md. Rule 16-757(b).

       On the subject of mitigating and extenuating circumstances, the hearing judge

noted in the present case:

              Respondent offers very little in the way of mitigation, other
              than his own testimony that he has faithfully complied with
              the terms of his settlement agreement with Wisniewski.
              Respondent maintains that his agreement with Wisniewski
              was more than adequate in making Wisniewski whole.

                                             40
              However, this Court once again notes that no evidence has
              been offered in this case regarding the specific nature or
              potential value of Wisniewski’s medical malpractice claim
              against St. Agnes Hospital. Therefore, the Court is unable to
              determine the adequacy of such redress.

(minor alterations added).

       In weighing possible aggravating factors, we turn, as we often do, to the suggested

factors of the American Bar Association:

              (a) Prior disciplinary offenses;
              (b) Dishonest or selfish motive;
              (c) A pattern of misconduct;
              (d) Multiple offenses;
              (e) Bad faith obstruction of the disciplinary proceeding by
                  intentionally failing to comply with rules or orders of the
                  disciplinary agency;
              (f) Submission of false evidence, false statements, or other
                  deceptive practices during the disciplinary process;
              (g) Refusal to acknowledge the wrongful nature of conduct;
              (h) Vulnerability of victim;
              (i) Substantial experience in the practice of law;
              (j) Indifference to making restitution;
              (k) Illegal conduct, including that involving the use of
                  controlled substances.

American Bar Association, Standards for Imposing Lawyer Sanctions, § 9.22,

Compendium of Professional Responsibility Rules and Standards (2012); see Coppock,
432 Md. at 648, 69 A.3d at 1103. Petitioner suggests that factors (a), (b), (c), (d), (h), and

(i) are implicated here. First, Respondent was the subject of a previous disciplinary

action. The Attorney Grievance Commission reprimanded Respondent on 24 February

2012 for negligently failing to maintain and remit timely withholding taxes to the IRS

and the Maryland Comptroller for five quarters beginning 31 December 2007 and ending

31 December 2008. But see Reinhardt, 391 Md. at 223–24, 230 n.4, 892 A.2d at 541,

                                             41
545 n.4 (determining that an indefinite suspension was appropriate even though the

respondent had been suspended indefinitely previously). Second, Petitioner argues that

Respondent’s lies to Wisniewski stem from a dishonest and selfish motive. The hearing

judge did not make a specific finding as to Respondent’s motives here, but we note for

comparison that in Reinhardt we concluded that there was “no evidence that he acted out

of fraudulent or selfish motive” when an attorney made misrepresentations to his client

out of “absolute embarrassment.” Reinhardt, 391 Md. at 223–24, 230 n.4, 892 A.2d at

541, 545 n.4. Not wishing to admit his mistakes to her, Shapiro created a lie that

snowballed over time. Third, Respondent’s continued misrepresentations to Wisniewski

over a period of several years constitute undoubtedly a pattern of misconduct. Fourth,

Respondent’s conduct involved several distinct violations of the MLRPC. He failed to

communicate with Wisniewski regarding his difficulty in obtaining an expert, the

dismissal of her case, and the expired statute of limitations. He failed to withdraw from

the case when he realized that she may have had a cause of action against him. He lied to

her about the existence of a fictitious settlement.     Ultimately, his execution of a

settlement agreement with Wisniewski violated the MLRPC yet again. Fifth, Petitioner

suggests that Wisniewski is a vulnerable victim, as the two knew each other, according to

Respondent’s testimony, “beyond this representation” and had “more than just a lawyer-

client relationship.” This relationship influenced likely Wisniewski’s trust in him—both

in his misrepresentations and further in the purported fairness of the settlement

agreement. Finally, Respondent has substantial experience in the practice of law, having

practiced law in Maryland for over thirty years.

                                            42
      Bearing all of the foregoing analysis in mind, we conclude ultimately that

Respondent’s misconduct warrants the sanction of an indefinite suspension.



                                        IT IS SO ORDERED; RESPONDENT
                                        SHALL PAY ALL COSTS AS TAXED BY
                                        THE CLERK OF THE COURT,
                                        INCLUDING COSTS OF ALL
                                        TRANSCRIPTS, PURSUANT TO
                                        MARYLAND RULE 16-761(b), FOR
                                        WHICH SUM JUDGMENT IS ENTERED
                                        IN FAVOR OF THE ATTORNEY
                                        GRIEVANCE COMMISSION AGAINST
                                        EUGENE ALAN SHAPIRO.




                                          43
 IN THE COURT OF APPEALS OF
         MARYLAND

      Misc. Docket AG No. 83

        September Term, 2013


    ATTORNEY GRIEVANCE
  COMMISSION OF MARYLAND

                   v.

     EUGENE ALAN SHAPIRO



      Barbera, C.J.,
      Harrell,
      Battaglia,
      Greene,
      Adkins,
      McDonald,
      Watts,

             JJ.


  Dissenting Opinion by Battaglia, J.
        which Watts, J., joins.



Filed: January 30, 2015
       I respectfully dissent as to the sanction only because disbarment is the appropriate

sanction in this case, not indefinite suspension.

       Shapiro’s conduct amounted to violations of the Maryland Lawyers’ Rules of

Professional Conduct (“MLRPC”) 1.2, 1.3, 1.4, 1.8, 1.16 and 8.4(a), (c) and (d). It is his

actions, in actively misrepresenting the status of a case to his client for five years,

constituting a violation of Rule 8.4(c), which propel his sanction into the realm of

disbarment.

       Intentional violations of MLRPC 8.4(c) constitute “most egregious misconduct.”

Attorney Grievance v. Davy, 435 Md. 674, 708, 80 A.3d 322, 342 (2013). “[W]hen a

[lawyer] engages in dishonest or fraudulent conduct as proscribed in M[L]RPC 8.4(c), we

do not discuss ‘degrees’ of dishonesty, but generally order disbarment, absent compelling

extenuating circumstances.” Id. at 709, 80 A.3d at 342 (internal quotations omitted). In

cases where an attorney’s repeated material misrepresentations constitute a pattern of

deceitful conduct, as opposed to an isolated instance, the appropriate sanction, as a general

rule, is disbarment. See Attorney Grievance v. Steinberg, 395 Md. 337, 373, 910 A.2d 429,

450 (2006) (“We long have held that repeated acts of dishonest, fraudulent, or misleading

behavior may warrant a sanction of disbarment.”). If nothing else, lawyers must be honest:

              Unlike matters relating to competency, diligence and the like,
              intentional dishonest conduct is closely entwined with the most
              important matters of basic character to such a degree as to make
              intentional dishonest conduct by a lawyer almost beyond excuse.
              Honesty and dishonesty are, or are not, present in any attorney’s
              character. Disbarment ordinarily should be the sanction for
              intentional dishonest conduct.
Id., quoting Attorney Grievance v. Vanderlinde, 364 Md. 376, 418, 773 A.2d 463, 488

(2001). “When attorneys engage in dishonest and deceitful conduct for personal gain, this

Court does not hesitate to sanction such conduct with disbarment[.]” Attorney Grievance

v. Levin, 438 Md. 211, 231, 91 A.3d 1101, 1113 (2014).

       Attorney Grievance v. Pennington, 387 Md. 565, 876 A.2d 642 (2005), is

instructive. In that matter, the clients’ case was dismissed, but rather than communicating

the dismissal to the clients, Pennington presented a “settlement” of their claims (which

included false supporting documents) to her clients with the intent that they not learn of

the suit’s dismissal. Instead of disclosing the dismissal of the claim, the respondent

attempted to make her clients whole by paying them out of her personal funds what she

thought they would find agreeable and what she perceived to be a fair sum. Also,

Pennington denied repeatedly any dishonesty on her part and misrepresented intentionally

matters in negotiations with a third party health care provider.        We described the

circumstances as the respondent’s “attempt to purchase a plenary indulgence with her own

money [which was] more indicative of a selfish plan to conceal than of a praiseworthy

desire to ‘make the client whole.’” Id. at 598, 876 A.2d at 661. The Court concluded that,

regardless of whether she intended to prevent her clients from finding out that they had a

potential legal malpractice claim against her or whether she acted out of a desire to spare

her clients further anguish, “the profession is harmed when an attorney intentionally

misrepresents matters to a client and behaves in the manner as did respondent” and that

such behavior warrants disbarment. The facts of the present case are similar to those in

Pennington. Here, Shapiro did not communicate to Wisniewski the true status of her

                                            2
medical malpractice claim, but instead, to hide the facts, told her that he had secured a

settlement on her behalf. When Wisniewski met with Respondent to learn more about the

terms of her settlement, he told her that he did not have the money. Although the hearing

judge did not determine if Respondent intended to “come clean” at the latter meeting with

Wisniewski, or if he would have paid her from his own funds had he the cash on hand,

Respondent’s deceit is in the same church (if not exactly the same pew) as that of the

attorney in Pennington.

       In Steinberg, 395 Md. 337, 910 A.2d 429, the respondent’s misconduct was

committed with respect to three different parties (two clients and an attorney colleague),

yet elements of this case are reminiscent of Shapiro’s case. Steinberg failed to file a

petition for bankruptcy on behalf of a client and then failed to forestall a foreclosure sale

that was the reason for seeking the protection of the bankruptcy court. When asked by the

client for a status update, Steinberg responded dishonestly by saying that he had filed the

petition (he filed later one without her consent or signature). In another client matter,

Steinberg entered into an agreement that limited liability for his professional negligence

where his client was not represented independently and did not have an opportunity to

consider the document or obtain advice of counsel, in violation of MLRPC 1.8. These

actions, in addition to other misconduct (including violations of MLRPC 1.1, 1.4, 1.5(c),

1.16, 3.1, 3.2, 3.3, 3.4 and 4.1), warranted disbarment. As in Steinberg, Shapiro failed to

file a necessary document, in this case, a Certificate of Merit, and then misled his client as

to whether he had done so. Further, Shapiro entered into a settlement agreement with

Wisniewski, in violation of MLRPC 1.8.

                                              3
       The attorney in Davy, 435 Md. 674, 80 A.3d 322, was disbarred for violations of

MLRPC 1.1, 1.2, 1.3, 1.4, 1.5, 1.15, 1.16 and 8.4, where her misconduct involved

dishonesty, multiple clients, unreasonable fees and the mishandling of client funds. In that

matter, the respondent attempted to file a complaint in federal court, but it was rejected for

being incomplete. The suit was ultimately dismissed. When the client learned through other

channels that the complaint had been dismissed, she asked the respondent for return of her

retainer. Without the client’s permission, at a time months later when the attorney should

have known that the representation was over, she filed a corrective motion in federal court

and asked the client for more money. The respondent led her client to falsely believe that

the case had been filed, although the attorney knew the complaint had been rejected, yet

still asked for more retainer payments. She told another client that a summons had been

issued by the court when in fact it was not. Even after her client learned of the truth of

matters and confronted the attorney, Davy attempted to deflect blame by telling the client

that she discovered a technical error with the filing. She lied further to the client about what

corrective services for which she would charge. In another client matter, it took the

respondent four months to file a petition for bankruptcy after being retained, and thereafter

failed to correct deficiencies in that petition until the bankruptcy court issued a third

deficiency notice. Finally, the respondent mishandled client funds.

       When considering the appropriate sanction, we noted that the respondent showed a

dishonest or selfish motive involving the receiving and keeping of money, mislead her

clients as to the quality of her representation and continued to act on the client’s behalf

after the representation had ended to justify continuing to demand payments from the

                                               4
client. Davy was disbarred. Unlike Davy, Shapiro was not charged with fiscal misconduct.

Nonetheless, Respondent, like Davy, failed to file appropriate pleadings and did not take

responsibility immediately for his failures, but instead misled Wisniewski into thinking

that her claim was alive and, further, that a settlement had been reached.

       The misconduct in Attorney Grievance v. Bleecker, 414 Md. 147, 994 A.2d 928

(2010), resembles the misconduct in Shapiro’s matter. In Bleecker, the respondent did not

file timely in court his client’s claim and ultimately missed the statute of limitations

deadline. Once he became aware of the “blown” statute of limitations deadline, a conflict

of interest existed between himself and his client, such that he should have withdrawn from

representation and told his client to seek independent counsel, which he did not. Moreover,

he failed to inform his client that her case was dismissed and that the statute of limitations

expired. Bleecker failed also to correct a material mistake on filed pleadings, and later, to

respond to three letters from Bar Counsel seeking information regarding the client

complaint. Violations of MLRPC 1.1, 1.3, 1.4, 1.16, 3.3, 8.1 and 8.4 were found. We

concluded that the “gravamen of the misconduct” was the respondent’s concealment from

his client of the statute of limitations bar, which precluded her from any possible recovery.

Bleecker’s failure to correct the misrepresentation to the court and his failure to respond to

Bar Counsel were also significant to the Court in its sanction analysis. The appropriate

sanction was disbarment. The “gravamen” of Shapiro’s misconduct is also his concealment

of the true status of Wisniewski’s claim from her and his direct misrepresentations to that

effect, and the improperly obtained settlement agreement.



                                              5
       The respondent in Attorney Grievance v. Lane, 367 Md. 633, 647, 790 A.2d 621,

629 (2002) found himself caught in a snowballing series of lies, similar to that of the

Respondent in this matter, although the cumulative lies of the attorney in Lane were of “the

most egregious nature” and the misconduct was committed against two clients. Lane took

no action on a client’s case and filed no pleadings of any kind, yet told his client that a

subpoena had been issued for the opposing party. He met his client at the courthouse and

told his client that the opposing party had failed to appear. Lane then took his leave by

pretending to have a meeting with the judge, and returned to inform falsely his client that

the judge would rule in his favor. He claimed later that the opposing party had filed a

“stay.” With respect to another client, Lane did not communicate properly the terms of

their fee arrangement, paid some of the client’s bills from his own funds, and did not file

the appropriate pleadings in order to secure an injunction against a utility threatening to

turn off his client’s water service. He then said that he filed a motion for sanctions against

the water company for turning off his client’s water, and paid his client a sum of money

that he said came from the company as a result of the sanctions action, but, in reality, came

from his own funds. Finally, he told the same client that he filed a motion for summary

judgment, which was granted, resulting in an award to her of over 11 million dollars. She

was told to come to the courthouse with a suitcase and security to carry the cash home.

When she arrived at the courthouse, he confessed that he had misled her completely

regarding the status of her lawsuit and that no money was forthcoming. It was little surprise

that Lane was disbarred. Like the attorney in Lane, Shapiro misrepresented to Wisniewski



                                              6
the status of her claim, and then concocted a fictional “settlement” of her claim against the

hospital.

       In Attorney Grievance v. Brown, 426 Md. 298, 44 A.3d 344 (2012), the respondent

committed various acts of misconduct with respect to four clients. He failed to pursue a

client’s claims in a timely manner, which caused the statute of limitations to expire before

the case was dismissed for a failure to prosecute. The attorney failed also to answer

discovery requests and incurred sanctions in another client matter. Brown did not inform

his clients about the dismissal or the sanctions and ignored repeated requests for

information from another client. Further, Brown did not return documents in his case file

to a client in a timely manner, and also did not respond to two letters from Bar Counsel

requesting information regarding the client’s complaint. Such conduct violated MLRPC

1.1, 1.2, 1.3, 1.4, 1.16, 3.2 and 8.1(b). We held also that the manner in which Brown misled

his client violated MLRPC 8.4(c), as he told one of his clients that the case was pending in

arbitration, when, in actuality, it was dismissed two years previously. Given the “gravity

and pervasiveness” of Brown’s misconduct, we concluded that disbarment was the

appropriate sanction. Id. at 328, 44 A.3d at 362; see also Attorney Grievance v. Kremer,

432 Md. 325, 335-36, 340-41, 68 A.3d 862, 866-69, 871 (2013) (disbarring an attorney

who committed misconduct with respect to four clients, failed to cooperate with Bar

Counsel, failed to file bankruptcy petitions for multiple clients, missed hearings, caused a

case to be dismissed, failed to respond to clients, abandoned cases before completion, and

failed to return documents and unearned fees); Attorney Grievance v. Park, 427 Md. 180,

196, 46 A.3d 1153, 1162 (2012) (“[D]isbarment is the appropriate sanction when an

                                             7
attorney abandons a client by failing to pursue the client’s interests, failing to communicate

with the client, ignoring a client’s repeated requests for status updates, terminating the

representation without notice by failing wholly to provide effective services, and failing to

return unearned fees. Respondent did all of this and failed to cooperate with Bar Counsel’s

lawful demands for information, in violation of MLRPC 8.1.”).

       When an attorney’s misrepresentations are paired with violations of the MLRPC

provisions regarding unreasonable fees or client or third party property (and especially

money), the appropriate sanction is most often disbarment. In Attorney Grievance v.

Lawson, 428 Md. 102, 117, 50 A.3d 1196, 1205 (2012), an attorney was disbarred for

violations of MLRPC 1.5, 1.8, 1.15 and 8.4(c) and (d). Lawson was dishonest with a client

about whether an attorney grievance matter was pending against him. The attorney also

charged his client an unreasonable fee and mishandled a subsequent fee dispute by inducing

the client to enter into a settlement agreement that gave the attorney a lien on the client’s

settlement proceeds of a marital property dispute. The terms of the settlement agreement

were not communicated in a way that the client could understand, and the client did not

give informed consent, written or otherwise, as to the essential terms of the transaction.

Because Lawson created and then mismanaged client fee disputes, and was motivated by

a desire to obtain fees to which he was not entitled from an elderly man in poor health with

limited means, we disbarred him. The Respondent in the present case executed an

agreement with Wisniewski that violated the MLRPC in the same critical way as the

agreement in Lawson: Respondent did not give Wisniewski a written disclosure of the



                                              8
desirability of seeking independent counsel prior to entering into the agreement with

Respondent. By the same token, there is no MLRPC 1.15 violation in Shapiro’s case.

       Although Shapiro’s violations do not involve multiple clients and cases, his

misconduct spans a multiple-year period. He actively misrepresented the status of the case

to Wisniewski for five years and failed to inform her of the difficulties he had in finding a

doctor to execute a Certificate of Merit. Not only did Respondent lie to Wisniewski about

the status of her case, his lies spiraled: he told her that the case had settled when no such

settlement had occurred, but ultimately he did not have the money available to fund the

“settlement.” Respondent only told Wisniewski the truth about her case—that it had been

dismissed, that the statute of limitations had passed, and that no settlement occurred—after

she filed a complaint with the Attorney Grievance Commission. Respondent violated

additional MLRPC by settling a potential legal malpractice claim with Wisniewski without

advising her in writing of the desirability of seeking the advice of independent counsel or

obtaining her informed consent, confirmed in writing, to the essential terms of the

transaction.

       Accordingly, I would order Respondent’s disbarment.

       Judge Watts authorizes me to state that she joins the views expressed in this

dissenting opinion.




                                             9